Citation Nr: 1813201	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-00 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a neurobehavioral disorder to include symptoms manifested by an anxiety disorder and depression or associated with Parkinson's disease secondary to exposure to contaminated water while stationed at Camp Lejeune, North Carolina.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from October 1962 to January 1965.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington which denied entitlement to service connection for the claim on appeal.  This claim was previously remanded by the Board to the Agency of Original Jurisdiction (AOJ) in July 2017 for additional claim development and has now been returned to the Board for further adjudication.

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing has been associated with the claims file.

Based on recent lay evidence submitted by the Veteran, the Board has recharacterized the claim on appeal as a claim of service connection for anxiety and depression symptoms to include as due to a neurobehavioral disorder or Parkinson's disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

As discussed above, this claim was remanded for additional development in July 2017 with instructions to provide the Veteran with a release authorization to procure outstanding evidence relevant to a March 2016 private etiology opinion and the provide a supplemental subject matter expert opinion.  When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

A review of the record reveals that in August 2014 the Veteran resubmitted a March 2016 letter from Dr. L. B. and also submitted a release form authorizing VA to collect any records including supporting research or citation from Dr. L. B. and Dr. H. E. relevant to her March 2016 etiology opinion, which was predicated on a review of 700 pages of records.  However, the AOJ did not attempt to procure any outstanding records from Dr. L. B.  As such, remand of this claim is required so that the AOJ can make efforts to procure any outstanding records related to the March 2016 etiology opinion by Dr. L. B. and any relevant private treatment records from Dr. H. E.

Additionally, the Board separately notes that the Veteran submitted argument with a medical citation explaining that he has had symptoms that he feels are consistent with Parkinson's disease and that the medication (Imipramine) that has been prescribed to him has also been used to treat anxiety disorders in people with Parkinson's disease.  The Veteran also stated that the side effects he has experienced as a result of taking Imipramine are the same as the side effects experienced recorded in a study of individuals with anxiety disorders in Parkinson's disease.  The Veteran stated that he feels he may have primary symptoms of Parkinson's disease including tremors as well as secondary symptoms of Parkinson's disease including anxiety and depression.  Tremors and an anxiety disorder are documented in the Veteran's VA treatment records.  

Pursuant to 38 C.F.R. § 3.309(f) (2017), veterans who have served no less than 30 days at Camp Lejeune between August 1, 1953 and December 31, 1987 are presumed to have been exposed to water supply contaminants.  For veterans with such presumed exposure who develop certain diseases, including Parkinson's disease, that become manifest to a degree of 10 percent or more at any time after service, medical nexus may be presumed.  38 C.F.R. § 3.307.  As the foregoing applies to this case, a review of the Veteran's personnel records indicates that he completed a Combat Engineers Officer Course from July 11, 1963 to August 8, 1963 in Camp Lejeune, North Carolina.  Prior to this the Veteran was ordered to report to Camp Lejeune after he completed his basic training on July 3, 1963.  The Veteran was to report to Camp Lejeune by July 10, 1963.  Upon completion of his Camp Lejeune training the Veteran was to proceed to Camp Pendleton, California, and beyond proceed and travel time was authorized to delay 30 days in reporting to his new duty station with such delay charged as leave.  The Veteran's leave record contained in his personnel records indicate that the Veteran took annual leave from July 8, 1962 to July 9, 1963.  A notation in the Veteran's service treatment records indicates that the Veteran was at Camp Lejeune as of July 9, 1963.  The Veteran submitted evidence in January 2018 in which he indicates that he was stationed at Camp Lejeune for 35 days.  Therefore, to the extent that the Veteran has symptoms that may be consistent with Parkinson's disease, a VA examination determining whether the Veteran has Parkinson's disease should be procured.

Additionally, the Veteran also indicated that his wife requested that she be permitted to provide testimony that immediately following assignment to Camp Lejeune in 1963, the Veteran began self-medicating with alcohol and prescription tranquilizers for 9 consecutive years.  The Veteran attributed this to feelings of anger, rage, and emotional terror.  As such, the Veteran should be provided the opportunity to submit a lay statement from his wife regarding anxiety symptoms following his assignment to Camp Lejeune in 1963.  Thereafter, as the Veteran has submitted lay evidence in support of direct service connection for an acquired psychiatric disorder, a VA examination addressing direct service connection should be procured.

Moreover, the Veteran submitted a July 2017 letter with medical citation to a publication discussing immediate and delayed onset with regard to neurobehavioral deficits caused by certain toxicants.  Therefore, on remand, a supplemental subject matter expert opinion should be procured.

Finally, as a review of the record reveals that the Veteran is currently in receipt of VA treatment for the symptoms and conditions on appeal, on remand any outstanding VA treatment records should be procured.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's relevant outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified. 

2. Attempt to obtain any outstanding records to include treatment records from Dr. L. B. and H. E., as well as relevant supporting research or medical citations from Dr. L. B. in support of her March 2016 etiology opinion.  Efforts to obtain the aforementioned requested materials should be documented in the claims file.  If such materials are not or cannot be procured the Veteran must be notified.  The Veteran is advised that he may be requested to submit a more recent release authorization if it is determined that his previous release authorization is no longer considered current.

3. Contact the Veteran and provide him the opportunity to submit a lay statement from his wife regarding his claim, and document these efforts in the claims file.

4. Schedule the Veteran for a VA examination to be conducted after the development requested in (1)-(3) to assess the Veteran for Parkinson's disease based on reported symptoms of tremors, stiffness, slowness anxiety, depression, impaired balance, forgetfulness, and lack of spatial awareness.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner should discuss whether the Veteran has symptoms consistent with Parkinson's disease, and if so, whether the claimed neurobehavioral symptoms are due to this disorder.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

5. Schedule the Veteran for an examination with an appropriate clinician to assess him for any acquired psychiatric disorders to include anxiety disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner is asked to provide the following opinion with regard to the Veteran's anxiety disorder and/or any additional diagnosed acquired psychiatric disorders:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's anxiety disorder and/or any additional acquired psychiatric disorders: (1) began during active service; or (2) is/are related to an incident of service.  The examiner should discuss the Veteran's December 2017 lay statement regarding his symptoms during service and any other relevant lay evidence submitted by the Veteran's wife.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

6. Thereafter, the Veteran's claims file should be returned to a subject matter expert for provision of a supplemental opinion with regard to whether the Veteran's currently diagnosed anxiety disorder is a neurobehavioral condition.  The entire claims file and a copy of this remand must be made available to the subject matter expert for review, and the subject matter expert must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The subject matter expert is asked to review the additional evidence submitted by the Veteran in January 2018 with regard to delayed onset of neurobehavioral disorders caused by certain toxicants and any additional evidence that was not reviewed by the December 2017 subject matter expert.  The subject matter expert should then restate whether it is at least as likely as not(50 percent or greater probability) that the Veteran's anxiety/panic disorder is related to exposure to contaminated water during his active duty service at Camp Lejeune, North Carolina.  For the purposes of providing the supplemental opinion, the examiner should presume that the Veteran was exposed to contaminants in the water supply at Camp Lejeune pursuant to 38 C.F.R. § 3.307.  In reiterating the previously rendered supplemental opinion, the examiner should discuss the medical citation submitted by the Veteran in January 2018 as well as any additional evidence procured from Dr. L. B. and Dr. H. E.

b. The subject matter expert must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

7. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

8. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




